DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 5/17/22, overcomes the examiner’s rejection.  He allows claims 11, 13 and 19-23 and cancels claims 1-10, 12 and 14-18.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.
An AFCP#2 interview was held recently and the interview summary was sent separately.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method of transmitting a message comprising an Internet server and user devices
 > The ability for receiving, from a user of a first device, a request for transmission of a message, 
> The ability for the message to comprise an image of a missing animal, person, or object; 
> The ability for obtaining a location of a second device; 
> The ability for identifying a plurality of devices within a certain range of the second device; and 
> The ability for transmitting the message to at least one of the devices within the certain range of the second device, 
> The ability for wherein the devices within the certain range of the second device are identified based on 
(i) obtained movement direction of the second device and/or 
(ii) obtained movement directions of the devices; 
> The ability for the first device and/or the second device to transmit a message comprising an image of the missing animal, person, or object having a first size that is smaller than a second size of the image transmitted by the Internet server; 
> The ability for Serial No. 16/898,626-2-DVME-1081USthe second device to receive the request and broadcasts the message to at least one of the devices within the certain range of the second device in response to the request and a nearby device receiving the broadcast rebroadcasts the message in dependence on a distance between a current location of the nearby device and the location of the second device; 
> The ability for the Internet server to transmit the message having the image of the second size to one or more of the devices connected to the Internet server; and 
> The ability for the first device and/or the second device to transmit the message having the image of the first size to one or more of the devices not connected to the Internet server.  

5.  Note that prior art Blowers, Duarte, Kazdin/Klein, Beaty, Bartfeld and Obuchi/Lu/Mitsui and Goodwill, which was/were applied in the Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.

6.  Newly identified pertinent prior art is listed in the PTO-892 form but the examiner notes that they do not teach the entire inventive concept.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414